Citation Nr: 1447167	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from September 2005 to November 2006, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Puerto Rico Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012, the Board remanded the appeal for additional development. 

In June 2013, the Veteran withdrew claims for higher ratings for service-connected lumbar strain, tinea pedis, tinea corporis, and left shoulder disability.  38 C.F.R. § 20.204.

In January 2014, the Board denied increased ratings for a left wrist disability and hypertension.  The Board remanded the issues of service connection for left knee and cervical spine disabilities for additional development.  In July 2014, the Appeals Management Center (AMC) granted service connection for a left knee disability and this issue is no longer on appeal.  

The claims folder has been converted into an electronic record within the Virtual VA and Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran does not have a cervical spine disability attributable to his military service.



CONCLUSION OF LAW

The Veteran does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claim of service connection has been accomplished.  Through an October 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection and the general criteria for how VA assigns disability ratings and effective dates.  See Dingess, supra.  

The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection and encouraged him to submit any evidence in his possession.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, private medical records, and statements from the Veteran.  He was afforded a March 2014 VA examination.  The March 2014 examiner reviewed the claims folder, queried the Veteran, and conducted a relevant clinical examination.  He provided a medical opinion with a complete rationale.  The March 2014 VA examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service records after October 2006 are unavailable.  In February 2012, July 2012, and October 2012, the agency of original jurisdiction (AOJ) contacted the Puerto Rico National Guard (PRNG) for records without response.  A March 2013 response from the VA Records Management Center (RMC) was negative for any STRs in their possession.  In May 2013, the PRNG responded that they did not have any records for the Veteran and issued a memorandum.  In October 2012 and March 2013, the AOJ notified the Veteran of the unsuccessful attempts to obtain service records.  He was encouraged to submit any records in his possession.  

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The record reflects substantial compliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes: updated VA treatment records, a May 2013 negative response from the PRNG, and March 2014 VA examination report.  The AOJ re-adjudicated the claim in August 2014.  

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes arthritis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  A presumption of service incurrence or aggravation exists for specifically identified chronic disabilities, such as arthritis, if manifested to a compensable degree with a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  As detailed below, arthritis has not been demonstrated within a year of separation, so the presumption is not beneficial to the Veteran.  Id. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to identify a simple condition, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) do not reflect any complaints or treatment for neck pain.  December 1998 and September 2003 National Guard physical examinations reflect that the Veteran's spine/ musculoskeletal systems were clinically evaluated and deemed to be normal.  An October 2006 physical examination of the cervical spine revealed a full range of motion without pain and muscle spasm.  

December 2006 VA primary care records show that the Veteran had his initial evaluation for enrollment in VA medical care.  His musculoskeletal complaints consisted of occasional left knee and left shoulder pain.  Clinical examination of the neck was unremarkable. 

In his March 2009 substantive appeal, the Veteran reported that his cervical spine disability started in service.  

September 2009 private X-rays of the cervical spine showed straightening of the normal lordotic curve possibly secondary to positional artifact or muscle spasm.  It also revealed mild cervical spondylosis with mild narrowing of the disc spaces throughout the cervical spine.  The chiropractor (Dr. B) reported that the Veteran had mild neck discomfort. 

September 2011 VA primary care records reflect that the Veteran reported polyjoint pain, specifically affecting his hands, back, and shoulders.  Subsequent clinical testing ruled out rheumatoid arthritis.  

April 2012 VA primary care records reflect that the Veteran reported neck pain.  Clinical musculoskeletal examination showed his range of motion to be intact.  The examiner assessed neck pain due to spasm and recommended that the Veteran continue his current treatment.  

October 2012 VA primary care records reflect that the Veteran had a two-week history of neck pain.  He did not have a trauma history.  Clinical examination showed tender flexion and extension of the neck.  Muscle tone was adequate and no deformity was observed.  The examiner assessed neck pain with new muscle spasm.  

June 2013 private chiropractic records from Dr. B. recount that the Veteran initially sought chiropractic care in September 2009.  He complained about a four-day history of neck and low back pain.  He noted that the Veteran had a history of neck and back problems from strenuous military activity.  He currently had intermittent neck pain, but it interfered with exercising, work, and sleeping.  Clinical examination showed a normal gait, slight posture tilt, and pain in all planes of motion for the lumbar spine.  He noted cervical spine X-rays showed straightening of the normal lordotic curve or hypolordosis with mild spondylosis and mild narrowing of the disc throughout the cervical spine.  He recommended several treatments.  In his prognosis/notes, he stated "[p]ossible causes of cervical and lumbar disc problems may be from work related activities and by carrying heavy clothing and military equipment for long periods of time."  

In March 2014, the Veteran underwent a VA examination.  The examiner reviewed the claims folder and interviewed the Veteran.  The Veteran reported that he had had neck pain since his deployment to Afghanistan.  During his deployment, he had to constantly carry full military gear.  He treated his neck pain with over the counter (OTC) medication.  He did not remember visiting sick call for neck pain, but was certain he reported it on his post deployment physical examination and to his primary care physician after separation.  He currently sought chiropractic treatment without success.  Clinical examination showed some restriction of cervical spine motion in all planes of movement.  Pain was listed as an additional functional impairment.  The examiner listed a diagnosis of cervical degenerative joint disease.  He expressed a negative medical opinion.  He stated that there was no evidence of a preexisting neck condition prior to the Veteran's September 2005 deployment.  He noted the Veteran's reports of strenuous military activity.  However, he believed the arthritis shown on X-rays was at least as likely as not caused by the natural process of aging.  

The Veteran contends that service connection for a neck disability is warranted.  As explained below, the Board finds the preponderance of the evidence to weigh against a nexus to service, and the claim must be denied.

The Veteran's reports of strenuous activity and neck pain in service are competent evidence of an in-service event.  His current reports and the medical records are competent evidence of a current neck disability.  The Veteran asserts that he has had symptoms of neck pain since his military service.  He is competent to describe the nature and history of such symptoms.  The issue is the probative value of his reports regarding chronic neck pain symptoms.  As explained below, when his reports are considered in light of the entire record, they are not persuasive.  Caluza, 7 Vet. App. at 510-511 (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).

The Veteran reports that he regularly experienced neck pain in service, but did not seek medical attention.  Review of the STRs shows that he had periodic treatment for various maladies, but not neck pain.  He recalls reporting neck pain at the separation examination.  Nonetheless, his reports must be considered in light of the entire record.  October 2006 physical evaluation did not reveal any clinical abnormality indicative of a neck disability.  At his initial enrollment evaluation into VA primary care, the Veteran did not identify neck pain as a problem and clinical evaluations again did not reveal findings suggestive of a cervical spine disability.  This report directly conflicts with the narrative given at the March 2014 VA examination that he reported neck pain immediately after separation to his VA primary care provider.  The March 2014 report, given in conjunction with the Veteran's claim for VA benefits is not as persuasive as the evidence reflecting no problems until well after service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

It is reasonable to assume that the Veteran would have reported neck pain at his initial enrollment into VA primary care if such symptoms were chronic.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  The reasonable inference is that the Veteran did not in fact experience chronic or otherwise significant neck pain that warranted medical attention immediately after service.  See id.  Notably, the Veteran's reports to his October 2012 primary care provider suggest that his neck pain was episodic as he related a two-week history for it and Dr. B's June 2013 notes indicate a four-day history of neck and back pain prior to his initial chiropractic consultation in September 2009.  

Overall, the Board does not find the Veteran's assertions of chronic neck pain symptoms beginning in service persuasive.  The post-service medical records and the reasonable inferences that can be drawn weigh against his reports.  His reports of chronic neck pain symptoms beginning in service are outweighed by the remainder of the record.  Id.; Caluza, 7 Vet. App. at 510-511; Cartwright, 2 Vet. App. at 25.

While the Veteran is competent to report on the history of his symptoms, he is not competent to express an opinion on whether physically strenuous in-service activities caused his current neck disability.  See Woehlaert, 21 Vet. App. 456 (2007); Waters, 601 F.3d at 1278.  Any reports from him that intermittent in-service neck pain symptoms are related to his current neck disability (arthritis) have no probative value.  Id.  Competent medical evidence is necessary in this case to relate intermittent in-service neck pain symptoms to post-service arthritis.  The competent medical evidence consists of Dr. B's June 2013 letter and the March 2014 VA medical opinion.  

Dr. B's June 2013 report indicates an association between neck pain and strenuous military activities.  However, his wording does not identify strenuous military activities as being a likely cause, but instead indicates that it is merely a possible cause.  He identifies both work-related activities and military activities as "possible causes."  His reference to work-related activities is vague and suggests a non-service etiology.  Overall, the Board finds Dr. B's June 2013 to be indefinite or speculative.  The Board consequently gives very little weight to the opinion.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The March 2014 VA examiner expressed a negative opinion.  He reviewed the claims folder, the Veteran's lay reports, and conducted a clinical evaluation in making his determination.  He is a medical professional and competent to identify a non-service etiology.  He reported that the clinical findings from imaging studies (X-ray) suggest an aging etiology.  Although he does not provide a detailed explanation of the clinical studies or imaging terminology, it is reasonable to infer his determination was made based upon medical education and clinical experience.  Overall, his opinion reflects a detailed review of the record with consideration of the Veteran's assertions.  It is uncontroverted by the additional evidence.  Indeed, it is supported by the remaining record, especially the absence of any indication of problems for some time after service.  Accordingly, the Board finds the March 2014 VA examiner's opinion to be probative and weigh against finding a nexus to service.  Id.; Caluza, 7 Vet. App. at 510-511.  

For the above-stated reasons, the preponderance of the evidence weighs against the claim of service connection.  This is so even considering the Board's heightened obligations in instances of missing STRs.  Russo, 9 Vet. App. at 46.  Indeed, the Board has specifically considered the Veteran's report that he identified neck pain in missing October 2006 STRs in reaching the adverse determination.  The claim for service connection for a cervical spine disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Service connection for cervical spine disability is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


